DETAILED ACTION
Papers filed on 11/20/20 have been received.  Accordingly claim 1 has been canceled and claims 2-20 are present for examination.
The Information Disclosure Statements filed on 2/4/21, 6/11/21 and 10/25/21 have been considered on the merits.
Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, line 6, the word “form” should be –from--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4, 6-10, 13, 17-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2009/0134431 issued to Tabata et al., hereinafter referred to as “Tabata”.
Regarding claim 2, Tabata teaches a method, comprising: performing a read operation on a self-selecting memory component (paragraph 0058) that tapers from a first surface (upper surface in fig. 19) to a second surface (lower surface) opposite the first surface (figure 19 shows tapering from upper surface to lower surface); applying a voltage to the second surface of the self-selecting memory component based at least in part on performing the read operation (paragraphs 0057-0058); and outputting a logic state stored on the self-selecting memory 
Regarding claim 3, Tabata teaches the method of claim 2, wherein a cross-section of the self-selecting memory component (element VR in fig. 19) comprises a trapezoid in a first direction (figure 19 shows element VR is a trapezoid).  
Regarding claim 4, Tabata teaches the method of claim 2, wherein the first surface has a greater area than the second surface (figure 19 shows a upper surface has a greater area).  
Regarding claim 6, Tabata teaches the method of claim 2, wherein the voltage comprises a positive polarity (a high voltage Vcc; paragraph 0057).  
Regarding claim 7, Tabata teaches the method of claim 2, wherein the second surface is a top surface coupled with a digit line and the first surface is a bottom surface coupled with a word line  (fig. 19 shows a top surface of element VR coupled with a digit line BL via NO and a bottom surface coupled with a word line WL via EL).
Regarding claim 8, Tabata teaches the method of claim 2, wherein the first surface is a coupled with a word line extending in a first direction (fig. 3 shows a lower surface of element VR coupled with a word line WL) and the second surface being coupled with a plurality of digit lines extending in a second direction different from the first direction (fig. 2 and 3 show a upper surface coupled with digit lines BL0-BL2).  
Regarding claim 9, Tabata teaches the method of claim 2, wherein a taper of the self-selecting memory component is configured to mitigate shorts in adjacent word lines. (fig. 19 shows a taper of element VR near word lines to mitigate shorts in adjacent word lines).

Regarding claim 13, Tabata teaches the memory device of claim 10, wherein a cross-section of the self-selecting memory component comprises a rectangle in the first direction (see fig. 20 and paragraph 0081).
Regarding claim 17, Tabata teaches the memory device of claim 10, wherein the self-selecting memory component comprises a chalcogenide material (paragraph 0006).  
Regarding claim 18, Tabata teaches a memory device (fig. 19), comprising: a self-selecting memory component (element VR) comprising a top surface having a first top length and a bottom surface having a first bottom length less than the first top length in a first direction (paragraph 0080); a top electrode coupled with the top surface of the self-selecting memory component (see fig. 4); and a bottom electrode coupled with the bottom surface of the self-selecting memory component and in electronic communication with the top electrode via the self-selecting memory component (see fig. 4).   
Regarding claim 21, Tabata teaches the memory device of claim 18, wherein the bottom surface has a smaller area than the top surface (see fig. 19).   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 13, 14 and 12, respectively of U.S. Patent No. 10,868,248 (Patent ‘248). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims are recited in the patent claims as follows:
Regarding claim 18, Patent ‘248 recites a memory device, comprising: a self-selecting memory component comprising a top surface having a first top length and a bottom surface having a first bottom length less than the first top length in a first direction (claim 9, lines 10-14); a top electrode coupled with the top surface of the self-selecting memory component (claim 9, lines 20-21); and a bottom electrode coupled with the bottom surface of the self-selecting memory component and in electronic communication with the top electrode via the self-selecting memory component (claim 9, lines 22-24).  
Regarding claim 19, Patent ‘248 recites a cross-section of the self-selecting memory component comprises an inverted trapezoid in the first direction. (claim 13).
Regarding claim 20, Patent ‘248 recites the self-selecting memory component comprises a trapezoidal prism.  (claim 14).
Regarding claim 21, Patent ‘248 recites the bottom surface has a smaller area than the top surface.   (claim 12).
Allowable Subject Matter
Claims 5, 11-12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the method of claim 2, wherein the self-selecting memory component comprises: a first side surface extending from the first surface to the second surface at an orthogonal angle relative to the first surface; a second side surface opposite the first side surface, the second side surface extending form the first surface to the second surface at the orthogonal angle relative to the first surface; a third side surface extending from the first surface to the second surface at a non-orthogonal angle relative to the first surface; and a fourth side surface opposite the third side surface, the fourth side surface extending from the first surface to the second surface at the non-orthogonal angle relative to the first surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03/26/22

/SON L MAI/Primary Examiner, Art Unit 2827